DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
04/08/22. Claims 1, 3, 6-17 and 21-22 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s submitted an After Final 2.0 on 04/08/22. The After Final has been reviewed and applicant’s remarks concerning the 35 USC 103 rejection utilizing Cartledge in view of St. Jude concerning independent claim 17 are persuasive. Given the above, since applicant’s remarks regarding independent claim 17 have been found persuasive, this action is being made a second final and applicant’s after final amendments are also entered. 
As noted in applicant’s remarks, the application comprises three independent claims 1, 16 and 17 each appearing to correspond to different embodiments. Claim 1 appears related to the device of Figure 3A, claim 16 appears related to the device of Figure 6 while claim 17 is a method claim relating to using a delivery device to position the device. 
While Cartledge in view of St. Jude discloses “an adjustable implant device 1012 may assume a configuration with a reduced diameter and a reduced perimeter” it does not explicitly teach that releasing it from the delivery device reduces the diameter to a pre-set configuration. However, after further search and consideration, prior art Shaolian (US 20130226289) is being presented below to teaches these limitations. 
The previous Advisory action mailed on 06/02/2022 has been vacated and replaced with this second final action. 

Claim Objections
4.	Claim 10 objected to because of the following informalities:  
Claim 10, line 3 “respective arms” should read “respective arm”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. (U.S. Publication No. 20110208295) in view of St. Jude (U.S. Patent No. 8574289). 
Regarding Claim 1, Cartledge discloses a system comprising: an annuloplasty device (Figure 37 #1011); and delivery device (Figure 13 #600) comprising: 
a handle (Figure 37 #1042) comprising a control member (Figure 38c #1040); 
an elongate body (Figure 37 #1024);
a plurality of arms (Figure 38c #1022) extending from a distal portion of the elongate body wherein the plurality of arms is operatively coupled to the control member (Figure 38c #1040) and configured to position the annuloplasty device (Figure 38c #1012) at a target site in a patient; 
a plurality of anchors (Figure 39b #1052) configured to secure the annuloplasty device to tissue at the target site, wherein the plurality of arms are relatively rigid (as can be seen in figure 38b the plurality of arms are relatively rigid)and are configured such that the control member moves the plurality of arms to reduce a diameter of the annuloplasty device with the plurality of anchors secured to the tissue at the target site (Paragraph [0210]).
Cartledge does not appear to disclose a distal collar releasably coupled to the annuloplasty device or that each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms.
St. Jude teaches in analogus art where there is a distal collar (Figure 4A #118) releasably coupled to the annuloplasty device and each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cartledge in view of St. Jude in order to have a distal collar releasably coupled to the annuloplasty device seen in figure 38c and each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms in order to keep each anchor at a predetermined distance as the ring core diameter is manipulated by the device user (Column 5 lines 39-45). 
Regarding Claim 3, Cartledge discloses further comprising: 
a retainer wire (Figure 37 #1030) extending through at least a portion of the annuloplasty device and 
a lock on the retainer wire (Paragraph [0187]), wherein the retainer wire and the lock are configured to maintain the reduced diameter of the annuloplasty device (Paragraph [0199] lines 1-7).
Regarding Claim 6, Cartledge discloses wherein the control member (Figure 38c #1040) comprises a plurality of control members, each respective control member of the plurality of control members coupled to a respective arm (Figure 38c #1022) of the plurality of flexible arms (as can be seen in figure 38c the arms have a relative flexibility as can be seen by the curvature) and configured to control a length of the respective arm extending from the distal portion of the elongate body. 
Regarding Claim 7, Cartledge discloses wherein a proximal end of the plurality of arms (Figure 38c #1022) is coupled to a proximal collar that is in sliding engagement with the elongate body (Figure 37 #1024), wherein a longitudinal position of the proximal collar is configured to be controlled by a control wire extending from the control member (Figure 38c #1040) to the proximal collar (Paragraph [0161]).
Regarding Claim 8, Cartledge discloses wherein each respective arm of the plurality of arms (Figure 38c #1022) defines a lumen through which a corresponding control wire extends, wherein the corresponding control wire extends from the control member to a distal portion of the respective arm, wherein the lumen is configured to house a corresponding anchor in an undeployed configuration, wherein the corresponding control wire is configured to deploy the corresponding anchor from the lumen in a distal direction (Paragraph [0163] lines 17-24).
Regarding Claim 9, Cartledge discloses wherein each anchor of the plurality of anchors comprises a shape-memory alloy (Paragraph [0212] lines 17-21).
Regarding Claim 10, Cartledge discloses wherein each respective anchor of the plurality of anchors is configured to assume a helical shape or a hook shape when deployed from a respective arm of the plurality of arms (Paragraph [0200] lines 14-16).
Regarding Claim 15, Cartledge discloses wherein the tissue comprises a leaflet of a heart valve (Figure 2 #30).
Regarding Claim 16, Cartledge discloses a medical system comprising:
an annuloplasty device (Figure 37 #1011); and
a delivery device (Figure 13 #600) configured to deliver the annuloplasty device to a target site in a patient, the delivery device comprising:
a handle (Figure 37 #1042) comprising a control member (Figure 38c #1040);
an elongate body (Figure 37 #1024) extending along a longitudinal axis from a proximal end coupled to the handle to a distal portion;
a plurality of flexible arms (Figure 38c #1022, as can be seen in figure 38c the arms have a relative flexibility as can be seen by the curvature) extending from the distal portion of the elongate body configured to releasably couple to the annuloplasty device, wherein the plurality of arms is operatively coupled to the control member and configured to position the annuloplasty device at the target site (Paragraph [0210]); and
a plurality of anchors (Figure 39b #1052) configured to secure the annuloplasty device to tissue at the target site; and 
wherein the plurality of flexible arms is configured to reduce a diameter of the annuloplasty device by maintaining the plurality of flexible arms taut (Figure 38b) while advancing the distal portion of the elongate member but does not disclose the distal collar or that each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms. 
 St. Jude teaches in analogus art where there is a distal collar (Figure 4A #118) and each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cartledge in view of St. Jude in order to have a distal collar and each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms in order to keep each anchor at a predetermined distance as the ring core diameter is manipulated by the device user (Column 5 lines 39-45). 
Regarding Claim 22, Cartledge discloses further comprising a self-expanding structure coupled to at least some of the arms of the plurality of flexible arms (as can be seen in figure 38c the arms have a relative flexibility as can be seen by the curvature), wherein the self-expanding structure is configured to radially expand the plurality of flexible arms (Figures 38a-c).

7.	Claims 11,13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. U.S. Publication No. 20110208295 in view of St. Jude (U.S. Patent No. 8574289) further in view of Glenn et al. U.S. (Publication No. 20160038285).
Regarding Claim 11, Cartledge does not disclose wherein each arm of the plurality of arms comprises a hinge proximal to the distal collar, wherein the hinge is configured to rotate in at least one direction.
Glenn teaches in analogus art where disclose wherein each arm of the plurality of arms comprises a hinge, wherein the hinge is configured to rotate in at least one direction (Paragraph [0022] lines 2-3, Figure 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cartledge in view of St. Jude further in view of Glenn to have the plurality of arms comprise a hinge that is configured to rotate in at least one direction to facilitate motion limited about a pivot point (Paragraph [0019] lines 5-10). 
Regarding Claim 13, Cartledge does not explicitly disclose the use of a rivet hinge, however Glenn discloses the use of a rivet hinge. (Paragraph [0022] lines 2-3, Figure 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cartledge in view of St. Jude and Vola further in view of Glenn to include a rivet hinge to facilitate motion limited about a pivot point (Paragraph [0019] lines 5-10).
Regarding Claim 21, Cartledge in view of St. Jude and Vola does not disclose wherein the distal collar comprises a rivet hinge, however Glenn teaches wherein the distal collar comprises a rivet hinge. (Paragraph [0022] lines 2-3, Figure 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cartledge in view of St. Jude further in view of Glenn to have the distal collar comprises a rivet hinge to facilitate motion limited about a pivot point (Paragraph [0019] lines 5-10). 
8.	Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. (U.S. Publication No. 20110208295) in view of St. Jude (U.S. Patent No. 8574289) and further in view of Shaolian et al. (U.S. Publication No. 20130226289).
Regarding Claim 17, Cartledge discloses a method comprising: using a delivery device (Figure 13 #600) to position an annuloplasty device (Figure 37 #1011) in a radially expanded configuration (Figure 38C) at a target site in a patient, wherein the delivery device comprises:
a handle (Figure 37 #1042) comprising a control member (Figure 38c #1040);
an elongate body (Figure 37 #1024);
a plurality of arms (Figure 38c #1022) extending from a distal portion of the elongate body configured to releasably couple to the annuloplasty device (Figure 38c #1012), wherein the plurality of arms is operatively coupled to the control member and configured to position the annuloplasty device at the target site in a patient; and
a plurality of anchors (Figure 39b #1052) configured to secure the annuloplasty device (Figure 38c #1012) to tissue at the target site, 
deploying at least one anchor of the plurality of anchors to secure the annuloplasty device (Figure 38c #1012) to tissue at the target site; and
after deploying the at least one anchor, reducing a diameter of the annuloplasty device by releasing the annuloplasty device from the delivery device, wherein upon release from the delivery device the annuloplasty device assumes a pre-set configuration smaller than the radially expanded configuration while (Paragraph [0210]) discloses “an adjustable implant device 1012 may assume a configuration with a reduced diameter and a reduced perimeter” it does not explicitly teach that releasing it from the delivery device reduces the diameter to a pre-set configuration and also does not disclose the distal collar or that each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms.
St. Jude teaches in analogus art where there is a distal collar (Figure 4A #118) and each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms.
Shaolian teaches wherein upon release from the delivery device the annuloplasty device assumes a pre-set configuration smaller than the radially expanded configuration (Paragraph [0006] lines 18-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cartledge in view of St. Jude further in view of Shaolian in order to have a distal collar and each respective anchor of the plurality of anchors deployable from a respective arm of the plurality of arms in order to keep each anchor at a predetermined distance as the ring core diameter is manipulated by the device user (Column 5 lines 39-45) and teaches wherein upon release from the delivery device the annuloplasty device assumes a pre-set configuration smaller than the radially expanded configuration in order to improve leaflet coaptation of the heart valve leaflets and reduce regurgitation through the heart valve (Paragraph [0006] lines 18-24). 

Allowable Subject Matter
9.	Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding Claim 12, Cartledge does not disclose wherein each respective anchor of the plurality of anchors extends through the hinge when in an undeployed configuration such that respective anchor prevents the hinge from rotating, wherein, upon deployment of the respective anchor, the hinge is configured to rotate in the at least one direction.
Regarding Claim 14, Cartledge does not disclose wherein each respective arm of the plurality of arms comprises a spring recoil member configured to retract inward and disengage from a respective hinge in response to at least one of deployment of a respective anchor in a distal direction or withdrawal of a push member in a proximal direction.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774